Citation Nr: 0521115	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  95-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for Guillain-Barre 
syndrome residuals, including bilateral lower extremity 
proximal girdle weakness, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an increased rating for Guillain-Barre 
syndrome.  By a rating action in May 1996, separate 10 
percent ratings were assigned for urinary frequency due to 
Guillain-Barre syndrome, and residuals of pneumothorax 
associated with Guillain-Barre syndrome.  During the course 
of a hearing conducted in June 1997, the veteran indicated 
that it was not her intent to appeal those ratings.  The 
veteran is also service-connected for a scar, residual 
tracheostomy, evaluated as noncompensable.  This issue is 
also not before the Board on appeal.  Accordingly, a 
discussion of the medical evidence related to these 
conditions, and the symptoms associated therewith, will 
largely be avoided.    

The aforementioned June 1997 hearing was held in Washington, 
D.C., before the undersigned Veterans Law Judge.  
Additionally, the veteran was afforded a hearing before a 
Hearing Officer in December 1995 at the Hartford RO.  

The matter was remanded by the Board August 1997, and again 
in December 2003.  It is now once again before the Board for 
disposition.  

As a final note, recent medical reports list a surname for 
the veteran different from that which appears on this 
decision.  However, unlike with her June 1997 name change, 
there is no evidence of record that this most recently 
appearing surname was the result of a legal name change.  


FINDING OF FACT

The veteran's service-connected Guillain-Barre syndrome 
residuals, including bilateral lower extremity proximal 
girdle weakness, are productive of no more than mild 
impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected Guillain-Barre syndrome 
residuals, including bilateral lower extremity proximal 
girdle weakness, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions, including testimony provided at a June 
1997 Board hearing and at a December 1995 RO hearing; a lay 
statement dated November 1995; VA treatment records; VA 
examination reports dated September 1993, February 1996, 
March 1996, April 1996, November 1997, May 1999, October 
1999, October 2002, and December 2004; and private treatment 
records. To include from Harvard Community Health Plan.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.



				I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The veteran's service-connected Guillain-Barre syndrome is 
currently rated as 20 percent disabling under Diagnostic Code 
(DC) 8599-8520, paralysis of the sciatic nerve.  The same 
criteria are also used for evaluating disability from 
neuritis and neuralgia of the sciatic nerve.  38 C.F.R. § 
4.124a, Diagnostic Codes 8620, 8720 (2004).  

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating is warranted for severe 
incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy.  Finally, an 80 percent rating is warranted 
for complete paralysis of the sciatic nerve; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2004).

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).

Again, in rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  In this 
regard, the Board refers to the July 1986 rating decision 
which granted service connection for Guillain-Barre syndrome.  
It is specifically stated that an evaluation of 10 percent 
was assigned to each leg and that the bilateral factor was 
considered, resulting in the combined 20 percent evaluation 
effective from the date of claim.    

The relevant medical evidence includes a September 1993 VA 
examination report stated that the veteran has 4/5 strength 
of the lower extremities with bilateral "give-way" 
weakness.  Reflexes were 2+, bilaterally.  It also appeared 
to note decreased subjective sensation of the lateral thigh, 
bilaterally.  The diagnosis was "reportedly" status post 
Guillain-Barre syndrome, and it was noted that the veteran 
still complained of residual lower extremity weakness and 
lower extremity paresthesias.  An October 1993 VA medical 
certificate noted residual numbness of "both lateral aspects 
of both thighs."

A January 1994 VA progress note stated that cranial nerves 
II-XII were within normal limits.  Sensory was intact to 
pinprick.  The report listed an assessment of status post 
Guillain-Barre syndrome with minimal residual weakness in 
both lower extremities.    

A July 1994 VA examination report noted that, upon 
examination, cranial nerves II through XII revealed pupils at 
3 mm and reactive bilaterally.  Extraocular movements were 
intact and there was no facial asymmetry.  Motor strength for 
the upper and lower extremities was 5/5, bilaterally.  Deep 
tendon reflexes were symmetric with toes down going, 
bilaterally.  Sensory examination revealed that the veteran 
had decreased light touch and pinprick in that lateral 
cutaneous distribution of the thigh, bilaterally.  Further, 
coordination finger-nose-finger, heel to shin, and rapid 
alternating movements, were intact and her gait was a normal 
tandem walk.  There was no Romberg.  The examiner stated, 
"in conclusion, I can only state that she has bilateral 
sensory neuro radiculopathy of the lower extremities."  

The veteran's complaints are noted in numerous VA progress 
notes, including two dated in September 1994 and March 1995, 
both of which state that the veteran complained of a 
worsening of her lower extremities, bilaterally.  The 
September 1994 report noted cranial nerves II-XII were intact 
and motor strength was 4+/5 bilaterally for the lower 
extremities, right greater than the left.  

A February 1996 VA examination report noted that, upon 
physical examination, high integration functions were grossly 
intact and the cranial nerves II-XII were within normal 
limits.  Motor strength was 5/5 in all muscle groups.  Deep 
tendon reflexes were 2+ and symmetrical and sensory was 
normal to pinprick and light touch throughout.  The diagnosis 
was status post Guillain-Barre syndrome.  

A November 1997 VA examination report noted that the veteran 
used a cane.  Upon physical examination, "cranial nerve, 
coordination, and sensory" were normal.  Knee jerk was 2+, 
bilaterally, as was ankle jerk.  Babinski was absent.  The 
diagnosis was "[p]ost Guillain-Barre syndrome with residual 
feelings of weakness, numbness, and leg pain."  

A May 1999 VA examination report noted that the claims folder 
had been reviewed.  Such is evidenced by the detailed medical 
history provided in the report.  It was noted that the 
veteran was employed as a computer technician specialist and 
that she carried out her duties satisfactorily despite her 
symptoms.  It was stated further that she cared for her 
daughter, did household chores, drove, shopped and cared for 
herself without any difficulties.  Upon physical examination, 
cranial nerves II-XII were unremarkable in detail and motor 
examination showed normal power and tone in the right lower 
extremity.  The examiner did state that the veteran had some 
"give way" in the left lower extremity, especially in the 
ankle eversion, dorsiflexion, and extensor hallucis longus.  
However, the examiner stated that the veteran was able to do 
better when she was asked to give the strongest possible 
resistance, even momentarily when the examiner counted to 
three.  This, the examiner stated, really seemed more like a 
giving way than true weakness of the muscle.  There was no 
atrophy or fasciculation and the deep tendon reflexes were 2+ 
and symmetric in the knees and ankles.  The plantar responses 
were flexor bilaterally and sensory examination showed 
diminished light touch, pinprick, and cold sensation on the 
lateral aspects of both thighs.  In the legs, sensation was 
entirely normal.  There was no alteration in the quality of 
the feeling, but only quantitatively the veteran stated that 
the touch, pinprick, and cold were less pronounced on the 
lateral thighs than on the anterior or medial thighs, or on 
the legs or feet.  Vibration and position sense were intact 
in the toes, bilaterally.  The gait was unremarkable, 
including walking on the heels, toes, and tandem.  The 
Romberg test was negative and it was stated that examination 
of the pinprick and touch on the sacral dermatomes showed 
that the veteran was quite sensitive and had normal feeling 
in those areas.  The examiner diagnosed excessive 
fatigability of the proximal lower extremities, noted to be 
residuals from Guillain-Barre syndrome.  

A June 1999 EMG/Nerve Conduction study was normal. It was 
stated that there was no electrodiagnostic evidence for a 
neuropathy.  

In an addendum to the May 1999 VA examination report, the 
examiner reiterated that the veteran had easy fatigability of 
her proximal lower extremity, which she stated, "plausibly 
could be the result of residual from her Guillain-Barre 
syndrome."  The above-mentioned EMG report was referenced, 
to which the examiner stated, "this EMG report did not show 
any evidence of residual neuropathy or radiculopathy."  
However, the examiner commented that the study appeared to be 
limited to three nerves in the right lower extremity, and 
pointed out that the veteran complained of more problems with 
her left lower extremity than the right.  The examiner stated 
further though, "nonetheless, the [veteran] did have 
bilateral complaints and, therefore, I think it is unlikely 
that the [veteran] has significant residual radicular 
neuropathy from her Guillain-Barre syndrome in her lower 
extremities with this negative nerve conduction report."  

An October 2002 VA examination report noted that the claims 
folder had been reviewed.  It was stated that the veteran 
currently worked as an information technology specialist.  
Upon physical examination, she had a normal gait and she was 
able to climb up onto the examination table without any 
difficulty.  The examiner stated that she had strength of 4-
5/5 over both lower extremities and that she had normal deep 
tendon reflexes of the knees and ankles.  The examiner did 
note, though, that the veteran had decreased sensory loss 
over the L3 distribution of her right lower extremity and S1 
distribution of her left lower extremity.  The assessment 
was, in relevant part, mixed sensory and motor neuropathy 
resulting in mild proximal weakness of the lower extremities, 
secondary to Guillain-Barre syndrome.            
      
Also of record is a December 2004 VA examination report, in 
which it was noted that the claims folder had not been 
reviewed.  It was stated, though, that the veteran's VA 
medical records had been reviewed.  In this regard, the Board 
notes that the examiner's comprehensive review of those 
records is evidenced by the content of the examination 
report.  It was reported that the veteran indicated that 
there had been no change in her symptoms since the 2002 VA 
examination; she described a numbness in a circular area on 
her outer thigh, bilaterally, and some low grade aches in her 
legs, which were made worse by cold weather and walking too 
much.  The examination report noted, too, that she was 
employed as a computer specialist.  The report states that 
the veteran reported that, on very rare occasions, she arises 
from bed and falls to the ground.  It was reported that she 
was not receiving any current treatment and that she denied 
paresthesias, dyesthesias, or other sensory abnormalities.  
Additionally, the report indicated that the condition did not 
interfere with her daily activities.  Upon physical 
examination, there were no sensory deficits in the legs with 
light touch or pinprick.  Muscle strength in the lower 
extremities and hips was 5/5, bilaterally, and deep tendon 
reflexes were 2+, bilaterally.  The impression was that the 
veteran had stable symptoms and minimal functional 
impairments.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board acknowledges the veteran's complaints, but 
emphasizes that the objective medical evidence of record 
indicates that her lower extremity symptoms are mild in 
severity.  For example, the October 2002 VA examination 
report listed an assessment of "[m]ixed sensory and motor 
neuropathy resulting in mild proximal weakness of the lower 
extremities secondary to Guillain-Barre's syndrome."  
Moreover, in the most recent examination report, that of 
December 2004, the examiner stated that such symptoms caused 
"minimal functional impairments."  In this regard, it is 
noted that in a case such as the instant one, in which 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern; the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco, supra.    

It is noted that the veteran's representative has argued that 
her service-connected Guillain-Barre syndrome should be rated 
analogous to multiple sclerosis.  As the regulations do not 
contain a diagnostic code specifically addressing Guillain-
Barre syndrome, the veteran's condition has, indeed, been 
rated by analogy.  As has been stated above, when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
the instant matter, the veteran's condition has been rated 
under 38 C.F.R. § 4.124a, DC 8520, which addresses paralysis 
of the sciatic nerve.  

38 C.F.R. § 4.124a, Diagnostic Code 8018, pertaining to 
multiple sclerosis, provides that the minimum rating shall be 
30 percent.  A Note to the diagnostic code provides as 
follows: It is required for the minimum ratings for residuals 
under diagnostic codes 8000-8025 that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other diseases or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.
    
In summary, multiple sclerosis is a disease process, which is 
rated at a minimum of 30 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2003), with higher ratings assigned for 
separately rated residuals.  38 C.F.R. § 4.124a.  Here, the 
veteran does not have a diagnosis of multiple sclerosis and 
the Board finds that it would be inappropriate to assign a 30 
percent rating under DC 8018; the veteran's bilateral lower 
extremity manifestations are more adequately compensated 
under DC 8520, as, for example, the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. 
§ 4.20.  Therefore, the Board finds that the veteran's lower 
extremity manifestations are most appropriately rated under 
DC 8520 and, further, that the disability picture most 
closely approximates the criteria for a mild, or 10 percent 
rating for each lower extremity.  Accordingly, the veteran's 
claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002). 

				      II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, May 2002 and April 2004 letters 
informed the veteran that the evidence needed to show that 
her service-connected condition had gotten worse in order to 
establish entitlement to an increased rating.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the April 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, including military records, VA medical records, or 
records from the Social Security Administration.  The letter 
further stated that VA would make reasonable efforts to get 
relevant records not held by a federal agency, to include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  Also, the April 
2004 letter stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on her claim.  

In addition, the March 2005 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help her to obtain relevant records 
necessary to substantiate her claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, she was notified that VA 
would obtain her service medical records and other relevant 
records pertaining to her active duty that are held or 
maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the March 2005 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the March 2005 SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.    However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board also notes that the veteran's VA treatment records 
have been obtained and the veteran has been afforded multiple 
VA examinations.  In this regard, the Board acknowledges that 
the examiner at the December 2004 VA examination did not 
review the claims folder.  The examiner did, though, note 
that the veteran's VA medical records had been reviewed and, 
as has been stated above, the examiner's comprehensive review 
of those records is evidenced by the content of the 
examination report.  In sum, the Board has determined that 
the December 2004 VA examination report is adequate.  This, 
coupled with the inordinate delay in reaching a decision on 
the merits in this appeal, leads the Board to the indubitable 
conclusion that, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.




ORDER

An increased rating for Guillain-Barre syndrome residuals, 
including bilateral lower extremity proximal girdle weakness, 
currently rated as 20 percent disabling, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


